Judgment of circuit court reversed and judgment for plaintiff in error. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court coming now, to render such judgment as the circuit court shóüícl, have rendered, it, is ordered that defendants in error as trustees under, the will, of Temple 0. Hoggard, deceased, account :to plaintiff in error, for. all property paid to them under item .fifth of the-will of Said-decedent and pay over to plaintiff iri error' the1 amount found due on said accounting^, this court finding that plaintiff in error is intended by said tes*422tator to receive such property at the hand of said trustees for distribution and that said trustees have no distribution rights under said item fifth of said will other than that of paying the same to said plaintiff in error.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker and Wilkin, JJ., concur.